Citation Nr: 1023444	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  00-15 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, Dr. F.J.C.

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1944 to October 1946 and from August 1950 to March 
1951.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in November 1999, of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the Veteran's application to reopen the claim of 
service connection for anxiety.

On appeal of the rating decision to the Board, in a decision 
in May 2003, the Board reopened the claim of service 
connection for anxiety and remanded the claim for further 
development.  After the development, in a decision on the 
merits of the claim, dated in June 2004, the Board denied 
service connection for anxiety disorder on the merits and 
also denied a claim of service connection for posttraumatic 
stress disorder.

The Veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
order, dated in December 2006, the Court vacated the Board's 
decision of June 2004, denying service connection for anxiety 
disorder, and remanded the matter to the Board for further 
proceedings consistent with the Court's order.  The Court 
affirmed the Board's decision, denying the claim of service 
connection for posttraumatic stress disorder.

In compliance with the Court's order, the claim was remanded 
in March 2008.  After the development, in a decision on the 
merits of the claim, dated in September 2009, the Board 
denied service connection for anxiety disorder on the merits.

The Veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
order, dated in March 2010, the Court vacated the Board's 
decision of September 2009, denying service connection for 
anxiety disorder, and remanded the matter to the Board for 
further proceedings consistent with the Court's order.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In compliance with the Court's order, the appeal is REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC.  


REMAND

The service treatment records, including the reports of 
entrance and separation examination, for each period of 
service, are negative for any psychiatric complaint, finding, 
history, treatment, or diagnosis.  During his second period 
of service, the Veteran was awarded the Combat Infantryman 
Badge.

The Veteran has stated that during combat in Korea he was 
nervous.

After service, private medical records disclose that in 
November 1951 the Veteran complained of nervousness.  The 
ensuing examination was negative.

VA hospital records disclose that, in January 1952, the 
admitting diagnosis was anxiety reaction and the final 
diagnosis was anxiety state. 

On hospitalization in January and February 1966, the Veteran, 
a policeman, reported that four months prior to admission he 
was hit in the head while making an arrest and that, after he 
was hospitalized and returned to work, he had become 
progressively anxious and he experienced sleep disturbance 
and some social impairment.  The diagnosis was anxiety.

On evaluation in May 1967 by a private psychiatrist, the 
clinical impression was chronic cerebral syndrome, associated 
with trauma and with psychotic manifestations.

On evaluation in October 1967 by F.J.C., a psychiatrist, 
(hereinafter referred to as Dr. F. C.), concluded the Veteran 
suffered from chronic cerebral syndrome, associated with 
trauma.

On VA psychiatric examination in November 1967, the Veteran 
gave a two-year history of nervousness, insomnia, nightmares, 
ideas of persecution, and auditory hallucinations.  The 
diagnosis was chronic anxiety reaction.  Anxiety reaction was 
also diagnosed on VA examination in October 1968.

In January 1969, the Veteran testified that he became totally 
disabled after he was hit in the head while making an arrest 
and that he had retired from police work.

In a July 1999 statement and a hearing in September 2000, Dr. 
F. C. expressed the opinion that the Veteran's anxiety dated 
back to his combat experiences as evidenced by his treatment 
for anxiety by VA in 1952.  

On VA examination by a board of two psychiatrists in October 
2001 and again in November 2002, the diagnosis was anxiety 
disorder, but did not discuss whether it had its onset in 
service.  

In March 2010, the Court remanded this matter to the Board to 
determine whether the Veteran's current anxiety disorder is 
related to the Veteran's combat experiences.  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA psychiatric 
examination to determine whether 
anxiety disorder is at least as likely 
as not related to the Veteran's 
service, including combat in Korea. 



In formulating the opinion, the VA 
examiner is asked to consider that: 

The Veteran is competent to 
describe symptoms of anxiety and 
his statements, relating to 
experiencing symptoms of anxiety 
in combat in Korea, are credible. 

Given the above, the VA examiner is 
asked to comment on the clinical 
significance of the following: 

The Veteran was hospitalized in 
January 1952, about 10 months 
after service, and the diagnosis 
was anxiety state. 

The lack of documented symptoms of 
anxiety disorder from 1952 to 
1966, when anxiety was diagnosed 
after the Veteran was hit in head 
in 1965 while making an arrest as 
a police officer. 

The examiner is not to consider the 
opinions expressed by the VA examiners 
on VA examinations in November 2002, 
February 2004, and December 2008, 
because inaccurate facts were 
considered in the opinions. 

The examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation as 
it is to find against causation.

The Veteran's file must be made 
available to the examiner for review.

2. Upon completion of the above, 
adjudicate the claim.  If the decision 
remains adverse to the Veteran, then 
provide him and his representative a 
supplemental statement of the case and 
return the case to the Board

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


